DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li [US 5,477,204.]
Li discloses a transformer structure [figure 1], comprising: 
- a first inductor [124] having first turns and second turns, wherein the first inductor comprises a first horizontal connecting segment, wherein the first horizontal connecting segment connects the first turns with the second turns, and the first horizontal connecting segment is connected to a first center tap [107]; and 
- a second inductor [126] having third turns and fourth turns; 
wherein the first turns of the first inductor and the third turns of the second inductor are mutually disposed in a first area of a first metal layer, and the second turns of the first inductor and the fourth turns of the second inductor are mutually disposed in a second area of the first metal layer, wherein the first area is adjacent to the second area.

Regarding claim 12, Li discloses the second inductor includes a second horizontal connecting segment, the second horizontal connecting segment connects the third turns with the fourth turns [figure 1.]
Regarding claims 19-20, Li inherently discloses the first inductor and the second inductor are twin planar inductors, wherein the first turns and the second turns of the first inductor form a first eight-shaped structure, and the third turns and the fourth turns of the second inductor form a second eight-shaped structure [figure 1.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claims 6 and 8-9, Li discloses the second inductor comprises a third port and a fourth port [104, 110], wherein the third port is disposed in a third area of the second metal layer and the fourth port is disposed in a fourth area of the second metal layer, wherein the third port is disposed outside a region of the third area that the first turns and the third turns are projected 
Li discloses the instant claimed invention except for the specific arrangement and/or location of the third and fourth ports.
Li further discloses the third and fourth ports being connected to the third and fourth ends [118, 122] thru runners [105, 111] disposed on another surface/layer.
It would have been obvious at the time the invention was made to arrange the third and fourth ports of Lin in other surface/layer for the purpose of facilitating connections.
Regarding claims 3 and 7, the specific use as differential of the ports would have been an obvious design consideration based on the intended applications and/or environments uses.
Allowable Subject Matter
Claims 10-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837